Title: From James Madison to United States Senate, 10 December 1816
From: Madison, James
To: United States Senate



To the Senate of the United States:
December 10, 1816.

I lay before the Senate, for their consideration and advice as to a ratification, treaties concluded with the several Indian tribes, according to the following statement:
A list of Indian tribes with whom treaties have been made since the last session of Congress, viz:
Weas and Kickapoos.  Treaty concluded at Fort Harrison, between Benjamin Parke and the chiefs and headmen of those tribes, June 4, 1816.
Ottawas, Chippewas, and Pattawatamies.  Treaty concluded at St. Louis, between Governors Clark and Edwards, and Colonel Chouteau, and the chiefs and headmen of those tribes, August 24, 1816.
Winnebagoes.  Treaty made by the same persons on the part of the United States, and the headmen of this tribe, at St. Louis, June 3, 1816.
Sacs of Rock river.  Treaty made by same, at St. Louis, May 13, 1816.
Sioux composing three tribes: the Sioux of the Leaf, the Sioux of the Broad Leaf, and the Sioux who shoot on the Pine Tops.  Treaty made and concluded by the same, at St. Louis, June 1, 1816.
Chickasaws.  Treaty made by General Jackson, David Meriwether, Esq., and Jesse Franklin, Esq., and the headmen of that nation, at Chickasaw council-house, September 20, 1816.
Cherokees.  Treaty made by General Jackson, David Meriwether, Esq., and Jesse Franklin, Esq., and the headmen of that nation, at Turkeytown, October 4, 1816.
Choctaws.  Treaty made by General John Coffee, John Rhea, and John McKee, Esqrs., and the headmen and warriors of that nation, at the Choctaw trading-house, October 24, 1816.

James Madison

